Title: From George Washington to Brigadier General William Maxwell, 21 December 1778
From: Washington, George
To: Maxwell, William


  
    [Middlebrook, N.J., 21 Dec. 1778]
  
You are appointed to the command at Elizabeth Town at which place you are to remain with the New Jersey Brigade: But Should you be of opinion that the troops can be more conveniently quartered by removing part to New Ark, you may order a Regiment or as many to that place as circumstances shall require.
The principal object of your position is to prevent the Enemy stationed upon Staten Island from making incursions upon the main and also to prevent any traffic between them and the inhabitants. In this respect I must request you to be very vigilant and to use your utmost exertions as great complaints have been made of a trade’s being carried on so openly and to such a height as to alarm and give great umbrage to the well affected. I am informed that considerable quantities of provision are carried over to and goods brought from Staten Island thro’ Woodbrijde and Raway Necks, you will therefore either keep patrols or post small parties upon that quarter as you shall judge most expedient and likely to prevent such intercourse.
  You are to pay particular attention to my former order directing you not to suffer any persons inhabitant of the United States to go within the Enemy’s lines without they produce a written licence from  
    
    
    
    Congress—the Governors or legislative Authorities to which they belong—or from myself, a great part of the illicit traffic complained of having been carried on by persons who under various pretences have gained permission to go to Staten Island, or New York.
As the good order and discipline of the troops will in a great measure depend upon a proper number of Officers remaining in quarters with them you will observe the following Rule in granting Furloughs as far as circumstances will admit.
Two Feild Officers to remain with a Regimt and two Commissioned Officers with a Company—Not more than twenty Soldiers to be absent from a Regiment on Furlough at one time.
You will be careful to see that the Brigade Inspector puts in practice the Maneuvres and discipline introduced the last Campaign as often as the State of the Weather will permit during the Winter.
The difficulty of procuring Forage for even those Horses of which there is real occasion, renders it absolutely necessary than none others be kept in the Brigade but by the Feild and Staff Officers intitled thereto, for the Artillery—and for the Waggons employed in Garrison duties. The supernumerary Horses belonging to the public to be delivered to the Dy Qr Mr Genl who will dispose of them in such places as will be most convenient for their accommodation. Given at Middle Brook this 21st day of Decemr 1778.
